Citation Nr: 1534567	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lipomas.

2. Entitlement to a compensable rating for residuals, right hand injury.  

3. Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1994 to June 1998. 

These matters come before the Board of Veterans' Appeals (Board) from September 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the Board at a June 2015 hearing conducted at the RO. A transcript of the hearing is of record.

The issue of entitlement to an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Affording the Veteran the benefit of the doubt, he has six existing lipomas, three of which are painful, and 11 linear scars resulting from the removal of lipomas, five of which are painful.  

2. The Veteran's one lipoma of the neck does not present visible or palpable tissue loss or four or more characteristics of disfigurement.  

3. The Veteran residuals, right hand injury, include limited digit motion, pain, and decreased grip.  Limited digit motion did not result in a gap between thumb pad and tip of fingers on attempted opposition of thumb to fingers or a gap between fingers and proximal transverse crease of hand on maximal flexion of fingers.  Additionally, there is no ankylosis of a digit.      


CONCLUSIONS OF LAW

1. The criteria for a rating of 30 percent, but no greater, for lipomas have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805, 7819 (2015).

2. The criteria for a rating of 10 percent, but no greater, for residuals, right hand injury, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5099-5229.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a February 2009 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA and non-VA treatment records are also associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations in August 2009 in conjunction with his claims for increased evaluations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The examinations are adequate for the purposes of evaluating the Veteran's disabilities, as they involve a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27.  Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code.  38 C.F.R. § 4.27 (2015).  The first four numbers reflects the diagnosed disability.  The second four numbers after the hyphen identifies the criteria used to evaluate that disability.

I. Lipomas and Scars

A. Ratings Schedule

Throughout the appeal period, the Veteran's lipomas have been rated as 10 percent disabling pursuant to Diagnostic Code 7819-7804.  Diagnostic Code pertains to benign skin neoplasms and Diagnostic Code 7804 pertains to scars, unstable or painful.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819.  

Pursuant to Diagnostic Code 7819, a benign skin neoplasm is rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as a scar under Diagnostic Codes 7801 through 7805, or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2015).  

Initially, the Board notes that the evidence of record indicates the Veteran's lipomas do not cause any impairment of function beyond pain and painful residual removal scars.    

With regard to potentially applicable diagnostic codes, Diagnostic Code 7800 provides rating for burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).   A 10 percent rating is warranted for scars with one characteristic of disfigurement.  A 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  Id.  An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  Id.

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id.

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Id.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Id. 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Per Note (1), a superficial scar is one not associated with underlying soft tissue damage.  Per note (2) if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2015).

Diagnostic Code 7804, rates scars which are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  One or two scars that are unstable or painful on examination warrant a 10 percent rating.  Id.  A 20 percent rating requires three or four scars that are unstable or painful.  Id.  A 30 percent rating requires five or more scars that are unstable or painful.  Id.  Per Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. 

Diagnostic Code 7805 provides that other effects of scars, note considered under Diagnostic Codes 7800-7804, are to be rated under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Turing to the evidence of record, the Veteran was provided a VA examination in August 2009.  The August 2009 VA examination report indicates lipomas of the left interior elbow, right posterior arm, left anterior trunk, and left posterior trunk.  All were soft; the left interior elbow lipoma was tender, while the others were not.  Less than one percent of the total body is affected and zero percent of exposed area is affected.  The Veteran has had multiple lipomas removed resulting in scars of the perineum, lumbar presacral, left posterior waistline, right flank, right thigh, left forearm, right forearm, epigastrium, right lower quadrant of the abdomen, right waist, and left gluteus.  The scars are non-linear with no elevation or depression and normal texture.  The scars do not have induration or inflexibility, do not cause limitation of motion, and do not adhere to underlying tissue.  Most scars show mild hyperpigmentation.  At the time of examination only the right flank scar and perineum scar were reported as painful with only the right flank scar being painful to palpation.  The overall area of the scars is less than 6 square inches or 39 square centimeters.  No scars of the head, face, or neck were reported.  

A December 2010 treatment record from Baptist Primary Care notes six existing lipomas three of which are painful.  The lipomas are of the left elbow, right upper arm, left trunk, left middle quadrant of the abdomen, right buttocks, and left neck.  Eleven post lipoma scars are also noted five of which are painful.  Tender scars are noted to be of the right forearm, lumbar area, perineum, epigastric area, and right flank.  Non-tender scars are noted to be of the lower right flank, left buttock, right thigh, right lower quadrant of the abdomen, lower left lumbar area, and left elbow.  No erythema or swelling is reported.    

VA treatment records associated with the claims file that discuss lipomas and residual removal scars do not indicate a disability picture that is substantially different than that described by the medical evidence just discussed.

The claims file also contains April 2009 statements by associates of the Veteran that indicate that they have known him to complain of pain and soreness due to lipomas.  April 2009 Statement of E.S., April 2009 Statement of P.S.  A May 2009 statement from the Veteran's wife notes the Veteran lipomas have negatively impacted his personal life and employment.  She reports the Veteran has been unable to participate in family gatherings and missed work as a result of the irritability and discomfort caused by conditions including lipomas.  

The Veteran states that "[t]hese lipomas, at times, cause me great discomfort at home and the workplace.  The discomfort is usually caused by the movements of bending, kneeling, or other physical contact of my body against hard surfaces depending on the location of the lipoma/s.  I have also missed considerable time at work due to appointments and surgeries related to the lipomas."  May 2009 Veteran's Statement.  At his June 2015 Board hearing the Veteran pointed to the December 2010 Baptist Primary Care treatment note as an adequate description of his condition noting the evidence of 11 scars, five that are painful and six lipomas three of which are painful.  The Veteran described pain as tenderness and general discomfort caused by any applied pressure to the area.

Following review of the evidence of record, the Board determines that the Veteran's lipomas warrant a rating of 30 percent, but no greater.  This rating is based on the December 2010 Baptist Primary Care note indicating that the Veteran has five painful scars resulting from lipoma removal.  Pursuant to Diagnostic Code 7804 a 30 percent rating is warranted for five or more scars that are unstable or painful.  The Board acknowledges that the August 2009 VA examination report only identifies two painful scars, only one of which was painful to palpation, but the Veteran will be afforded the benefit of the doubt that the December 2010 treatment note more accurately represents the disability picture resulting from his lipoma removal scars and that the reporting of five painful scars is the result of examination.  

A rating in excess of 30 percent is not warranted as it is the maximum available rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.  As to the other possibly applicable diagnostic codes a rating in excess of 30 percent is not warranted for various reasons.  The scars are linear and the maximum schedular rating for such scars based on total area is 10 percent.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  While the December 2010 Baptist Primary Care note reports one lipoma of the neck, a preponderance of the evidence does not support a finding that the neck lipoma results in visible or palpable tissue loss or at least four characteristics of disfigurement.  Therefore, a rating in excess of 30 percent is not warranted under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The Board notes that the very treatment note that indicates the Veteran has five painful scars also reports three painful lipomas.  As the pain is very similar in nature to the pain caused by the scars the Board is of the opinion that a rating for this impairment of function would be under Diagnostic Code 7804 and therefore not result in a rating in excess of 30 percent.  Finally, besides pain there appears to be no other disabling effects of the lipomas or scars resulting from their removal.  As such, consideration of a rating under another diagnostic code for disabling effects not considered by diagnostic codes 7800 through 7804 is unnecessary. 

In summation, the Veteran is service connection for lipomas.  Affording the Veteran the benefit of the doubt, a rating of 30 percent, but no greater, is warranted as the Veteran has five painful scars resulting from past removal of lipomas.  38 U.S.C.A. § 5107(b).  
   
II. Residuals, Right Hand Injury

A. Ratings Schedule

Throughout the appeal period, the Veteran's residuals, right hand injury, have been rated as noncompensable pursuant to Diagnostic Code 5299-5220.  Diagnostic Code 5220 pertains to favorable ankylosis of five digits of one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5220 (2015).  While the evidence of record does not indicate single digit ankylosis, let alone all five, the rating under Diagnostic Code 5220 was done by analogy.  38 C.F.R. § 4.20; see August 2009 VA Examination Report.     

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

In regards to applicable diagnostic codes, the Board notes that the record does not indicate and the Veteran has not alleged that he suffers from ankylosis of any of the digits of his right hand.  Therefore, Diagnostic Codes 5216 through 5219, pertaining to unfavorable ankylosis of multiple digits, Diagnostic Codes 5220 through 5223, pertaining to favorable ankylosis of multiple digits, and Diagnostic Codes 5224 through 5227, pertaining to ankylosis of individual digits, are not for application in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227; see August 2009 VA Examination Report.  Also, it is the Board's determination the Veteran's residuals, right hand injury, are not analogous to amputation as the Veteran still has substantial motion of all digits.  See August 2009 VA Examination Report.  Thus, Diagnostic Codes 5126 through 5151, pertaining to multiple finger amputations, and Diagnostic Codes 5152 through 5156, pertaining to single finger amputations, are also not for application.  That leaves the Veteran's residuals, right hand injury, to be rated based on limitation of motion of individual digits pursuant to Diagnostic Codes 5228 through 5230.  

As applicable to this case, the preamble to these diagnostic codes provides in particular that:

(1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal (MCP) joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal (PIP) joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  38 C.F.R. § 4.71a. 

Diagnostic Code 5228 for limitation of motion of the thumb a noncompensable evaluation is warranted with a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (major or minor).  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (major or minor).  A maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (major or minor).  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2015).

Diagnostic Code 5229 for limitation of motion of the index or long finger of either hand assigns noncompensable rating with evidence of a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees (major or minor).  A 10 percent evaluation is assigned with evidence of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees (major or minor).  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

Diagnostic Code 5230 for limitation of motion of the ring or little finger provides for a maximum noncompensable rating for any limitation of motion (major or minor).

Turning to the evidence of record, the Veteran was provided a VA examination in August 2009.  The VA examination report indicates imaging studies done in March 2009 revealed a "smooth deformity of the distal shaft of the right fifth metacarpal compatible with an old healed fracture," with no other abnormal bone findings.  Medical history revealed residuals including decreased right hand strength and pain in all fingers and thumb of the right hand.  No flare-ups were reported.  Physical examination showed no complete or partial digit amputation; no digit ankylosis; no deformity of one or more digits; no decreased strength for pushing, pulling, and twisting; and no decreased dexterity for twisting, probing, writing, touching, and expression.  Other significant physical findings include no gap between thumb pad and tip of fingers on attempted opposition of thumb to fingers and no gap between fingers and proximal transverse crease of hand on maximal flexion of fingers.  

Range of motion for the digits was reported as: right thumb MP joint, 0 to 60 degrees both active and passive; right thumb IP joint, 0 to 80 degrees both active and passive; right index, long, ring, and little finger MP joints, all 0 to 90 degrees both active and passive; right index, long, ring, and little PIP joints, all 0 to 100 degrees both active and passive; and right index, long, rind, and little DIP joints, all 0 to 70 degrees.  No joints showed pain on active motion, pain on passive motion, pain after repetitive use, or additional loss of motion on repetitive use.  

A November 2010 Baptist Primary Care treatment record indicates the Veteran's residuals of his right hand injury include diffuse pain of moderate severity and decreased grip.  An assessment of hand pain, numbness, and arthritis is rendered.  Imaging studies do not appear to have been performed to corroborate the assessment of arthritis and the other evidence of record does not indicate arthritis confirmed by imaging studies.  

April 2009 statements from coworkers of the Veteran note that at work he would often use his left hand due to the limited motion and weak grip of his right hand.  April 2009 Statement of E.S., April 2009 Statement of P.S.

In a May 2009 statement the Veteran notes that his right hand pain has increased since service separation.  He reports limited range of motion and decreased grip strength causing "significant disadvantage" in his employment in the field of construction.  At his June 2015 Board hearing he noted his decreased grip strength and described his pain as arthritic in nature.

Following review of the evidence of record, the Board determines that the Veteran's residuals, right hand injury, warrant a rating of 10 percent, but no greater.  The Veteran has indicated that his residuals include limited range of motion; however, objective testing shows right hand digit motion is not so limited as to warrant a compensable rating pursuant to Diagnostic Codes 5228 through 5230.  See August 2009 VA Examination Report, see also 38 C.F.R. § 4.71a Diagnostic Codes 5228-5230.  Nevertheless, the Board finds a minimum rating of 10 percent is warranted pursuant to 38 C.F.R. § 4.59 in recognition of the Veteran's painful joints.  The Board acknowledges that the August VA examiner did not report evidence of painful motion, but the Veteran has noted right hand pain throughout the appeals period in both statements and medical records.  May 2009 Veteran's Statement, August 2009 VA Examination Report, November 2010 Baptist Primary Care Note, June 2015 Board Hearing Trans.  Also, statements from coworkers corroborate the Veteran's complains of hand pain.  April 2009 Statement of E.S., April 2009 Statement of P.S.

A rating in excess of 10 percent is not warranted.  As noted objective testing does not show digit range of motion that is limited to such an extent that a rating in excess of 10 percent is warranted.  Furthermore, the Veteran has not reported and the medical evidence of record does not indicate ankylosis of any digit of the right hand.  

Additionally, the Board also notes, the Veteran reports decreased grip strength as a residual, so a rating in excess of 10 percent was considered under Diagnostic Code 5309, pertaining to Muscle Group IX.  Muscle Group IX involves the intrinsic muscles of the hand, including the thenar eminence; the short flexor, opponens; abductor and adductor of the thumb; hypothenar eminence; the short flexor, opponens and abductor of the little finger; 4 lumbricales; and 4 dorsal and 3 palmar interossei.  Muscle Group IX functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, Diagnostic Code 5309.  Because the hand is so compact a structure, isolated muscle injuries are rare, and these injuries are rated based on limitation of motion, with a minimum rating of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note.  As already discussed a rating in excess of 10 percent is not warranted for limitation of motion; therefore, a higher rate is not warranted based on rating reduced grip strength as a muscle group injury.  38 C.F.R. § 4.73, Diagnostic Code 5309.

In summation, the Veteran's residuals, right hand injury, include limitation of motion, right hand pain, and decreased right hand grip.  There is no ankylosis of the digits of the right hand; therefore, the Veteran's residuals are rated based on limitation of motion.  Objective testing did not demonstrate compensable limitation of motion.  Still, the Veteran has right hand pain and a minimum compensable rating of 10 percent is granted pursuant to 38 C.F.R. § 4.59 in recognition of painful joints.  In light of the fact that disabilities of Muscle Group IX are rated based on limitation of motion, a rating based on the Veteran's decreased right hand grip would not be greater than 10 percent.  

III. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In these exceptional or unusual cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

With respect to lipomas, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lipomas with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The reported symptom, painful scars, is the very symptom considered under the Diagnostic Code 7804 rating criteria.  Furthermore, as the Veteran's lipoma pain is similar in nature to his scar pain and is rated under Diagnostic Code 7804 as indicated by Diagnostic Code 7819.

With respect to the residuals, right hand injury, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's residuals, right hand injury, with the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The reported symptoms, limitation of motion and decreased grip strength, are contemplated by the rating schedule.

As the first prong of Thun has not been satisfied as to either disability, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the record shows that both disabilities effect the Veteran's ability to work neither disability appears to markedly interfere with employment such that a remand or referral of a claim for TDIU is appropriate.  See Rice 22 Vet. App. 447.  The evidence of record shows the Veteran is able to compensate for the discomfort, pain, and lack of grip strength resulting from these disabilities such that he can adequately perform the task required of his employment.   

ORDER

A rating of 30 percent, but no greater, for lipomas is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating of 10 percent, but no greater, for residuals, right hand injury, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran claims entitlement to an acquired psychiatric disorder, to include PTSD.  Initially, the Board notes the Veteran reported that he received treatment from VA for his psychiatric condition since 2009.  Board Hearing Trans. at 7, 12.  A review of VA treatment records shows the most recent VA psychiatric treatment record is from September 19, 2010.  The Veteran reports receiving VA psychiatric treatment after this date and suggest these treatment records include diagnoses of PTSD.  Board Hearing Trans. at 8.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire more recent VA treatment records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).
  
In regards to a diagnosis of PTSD, a November 2010 psychiatric examination and December 2010 and February 2012 correspondence from A.P. Psychiatric & Counseling Service, Inc., indicate a diagnosis of generalized anxiety disorder, obsessive compulsive disorder, and PTSD.  The February 2012 correspondence links PTSD to events in service.  A June 2011 VA examiner does not diagnose PTSD but instead a substance (alcohol) induced mood disorder unrelated to active duty service.  A VA psychologist, in a May 2012 addendum opinion, expressed her determination that though the Veteran experienced symptoms of PTSD their frequency and severity where inadequate to meet the DSM-IV criteria for a diagnosis of PTSD.  The VA psychologist also expressed her opinion that the diagnosis of PTSD from A.P. Psychiatric & Counseling Service, Inc. was the result of an unstructured interview that failed to consider the issue of frequency and severity of symptoms when offering the diagnosis.    

Acknowledging the issues the May 2012 addendum opinion raises with the A.P. Psychiatric & Counseling service, Inc. diagnosis of PTSD, it does not change the fact that a mental-health professional has diagnosed the Veteran with PTSD.  "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  "[M]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.  

At the time of the June 2011 VA examination, the Veteran reported three stressors, being confronted with severely injured civilians as part of his job as a military police officer, seeing the aftermath of another service members' suicide, and having to secure the scene of a service members death from hypothermia following a training accident.  In light of the above, on remand, the AOJ should take appropriate action to verify the claimed stressors with the United States Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  Prior to attempted verification the Veteran should be provided an opportunity to provide more detail about his asserted stressors.  Following such an opportunity, if the Veteran's described stressors lack sufficient information for verification, such should be noted in a formal finding.

Finally, a new examination should be conducted so an opinion can be provided in light of the additional VA treatments records.  Furthermore, the opinion provided should address the possible relationship between active duty service and all of the Veteran's psychiatric disorder diagnoses, to include major depressive disorder, substance (alcohol) induced mood disorder, generalized anxiety disorder, obsessive compulsive disorder, PTSD. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records of psychiatric treatment from VA facilities since September 21, 2010.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).  

2. Undertake any necessary development to independently verify the stressors documented by the June 2011 VA examination report or subsequently submitted documentation.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the Veteran's described stressors lack sufficient information for verification, such should be noted in a formal finding.

3. After completion of the above, the Veteran should be scheduled for a VA psychiatric examination. The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is requested to address the following:

As to each diagnosed psychiatric disorder that has been diagnosed, i.e. major depressive disorder, substance (alcohol) induced mood disorder, generalized anxiety disorder, obsessive compulsive disorder, PTSD, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it is etiologically related to the Veteran's active duty service?

In the event records associated with the claims file subsequent to this remand identify a diagnosis of a psychiatric disorder not identified above, please also provide the requested opinion as to that diagnosis. 

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


